2019 UT App 92



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                               v.
                     BRETT CLARK COCHRAN,
                           Appellant.

                       Amended Opinion 1
                        No. 20170418-CA
                       Filed May 23, 2019

           Third District Court, Salt Lake Department
                The Honorable Royal I. Hansen
                          No. 121908371

       Linda M. Jones, John J. Hurst, and Freyja R. Johnson,
                    Attorneys for Appellant
          Sean D. Reyes and Jeffrey D. Mann, Attorneys
                          for Appellee

    JUDGE RYAN M. HARRIS authored this Opinion, in which
 JUDGES DAVID N. MORTENSEN and JILL M. POHLMAN concurred.

HARRIS, Judge:

¶1     Brett Clark Cochran pled guilty to driving under the
influence of alcohol (DUI), which in his case amounted to a
third-degree felony because he had two other similar recent
convictions. He was sentenced to a short jail term and three

1. This Amended Opinion replaces the Opinion in Case No.
20170418-CA that was issued on May 9, 2019. After our opinion
issued, Cochran filed a petition for rehearing, and we called for a
response. We grant the petition for the limited purpose of
making certain deletions from our original opinion, which
deletions do not alter our analysis or the outcome of the appeal.
                         State v. Cochran


years on probation. After completing his sentence, including
compliance with the terms and conditions of probation, he asked
the district court to reduce his conviction from a felony to a
misdemeanor, pursuant to Utah Code section 76-3-402(2). The
district court declined to do so, and Cochran now appeals that
decision. We affirm.


                        BACKGROUND

¶2      On July 8, 2012, a police officer stopped Cochran for
traffic violations, and soon learned that Cochran’s blood alcohol
level was 0.181, over twice the then-effective legal limit. Cochran
had been convicted of DUI on two other occasions within the
previous three years, and Utah law treats the third DUI charge
within any ten-year period as a third-degree felony, see Utah
Code Ann. § 41-6a-503(2)(b) (LexisNexis 2018). 2 The State
charged Cochran with felony DUI, a charge to which he
eventually pled guilty, and Cochran was sentenced to a
suspended prison term, 62.5 days in jail, and a three-year term of
probation.

¶3    During the term of Cochran’s probation, which he was
allowed to complete from his home state of Montana,
Cochran had two issues with compliance. The first issue
occurred right at the beginning, when Cochran refused to sign
the probation agreement. Following his refusal, the State filed a
motion seeking an order commanding Cochran to appear and
show cause why he should not be sanctioned for his
noncompliance, but the district court declined to sign the State’s


2. Because the statutory provisions in effect at the time of
Cochran’s offense do not differ in any way material to our
analysis from those now in effect, we cite to the current version
of the Utah Code for convenience.




20170418-CA                     2                2019 UT App 92
                         State v. Cochran


proposed order because Cochran had been incarcerated at the
time of the event. The second issue occurred later in the
probationary term, when Adult Probation and Parole (AP&P)
alleged that Cochran had failed to undergo a substance abuse
evaluation and complete treatment as directed. In connection
with these allegations, AP&P reported that Cochran had a poor
attitude, was “very difficult to work with,” and did not
take his “probation seriously.” Ultimately, however, AP&P
recommended that Cochran be granted an “alternative event”
for these violations and that he “be allowed to remain on
probation.” Cochran eventually completed probation, including
all recommended treatment, without any further mishaps, and
the court—without objection from AP&P or the State—
terminated Cochran’s probation successfully in May 2016, and
closed his case.

¶4      In December 2016, seven months after completing
probation, Cochran filed a motion (402 Motion) asking the
district court to reduce his conviction from a third-degree felony
to a class A misdemeanor, pursuant to Utah Code section 76-3-
402(2). In support of the requested reduction, Cochran
claimed that his status as a convicted felon was “impeding
his ability to engage in” his profession as an electrician because
it was limiting “the number and type of jobs” for which he
was eligible to apply. He also asserted that nothing in the
nature of the offense should preclude a reduction in his case,
and maintained that there was no evidence of “aggravating
factors” such as an “aggravated blood alcohol level” or “any
collision, injury, or restitution.” Furthermore, other than the
two previous DUI offenses, there was “no indication of
anything else on [Cochran’s] criminal history.” And finally,
Cochran noted that he had completed probation successfully.
In sum, Cochran argued that the court should grant his 402
Motion because a reduction would allow him to “resume the
trajectory of his life,” and because “[i]t is in the interest[] of




20170418-CA                     3               2019 UT App 92
                          State v. Cochran


justice to reward a Defendant for his successful completion of
probation.” The State, however, filed an objection to Cochran’s
402 Motion, asking the district court to deny the motion based
on “the nature of the offense, [Cochran’s] criminal history, and
issues with [Cochran’s] compliance with the conditions of his
probation.”

¶5      At the hearing on Cochran’s 402 Motion, the court stated
that it had reviewed the motion and accompanying paperwork,
and asked if there was “anything else” that it “should know on
behalf of the defendant.” The parties stipulated that the only
crime Cochran had ever committed in Utah was the felony DUI
that is the subject of this case. Cochran’s counsel argued that a
reduction was warranted in the interest of justice for the reasons
articulated in the 402 Motion, specifically mentioning Cochran’s
successful completion of probation and related treatment, as
well as the employment limitations Cochran was experiencing
based upon his status as a convicted felon. In response, the State
noted that Cochran’s argument about his employment
limitations “sound[ed] reasonable,” that Cochran’s Utah DUI
conviction would still be a lifetime enhanceable offense even if it
were reduced to a misdemeanor, and told the court that it would
“simply submit it.”

¶6      After listening to both sides, the court agreed that there
were “lots of reasons” to grant Cochran’s motion. However, the
court ultimately denied Cochran’s 402 Motion without prejudice
to it being refiled later. The court stated its reasoning as follows:

       [W]hat I’d generally do, counsel, with felony DUIs
       is I have parties wait the 10-year period with
       successful completion and so I’m certainly willing
       to hear this again but I want to see that [Cochran]
       goes that period of time without picking up new
       charges. It sounds like he’s done some good things
       and that he’s gainfully employed. So I can see lots



20170418-CA                      4                 2019 UT App 92
                         State v. Cochran


      of reasons to grant that. But I find in the interest of
      justice and under these circumstances that we’re
      better served as a community to do that and so
      what I would do is deny the motion without
      prejudice with the understanding that at a point in
      time where we have a 10-year period without any
      new DUIs that have come up, then I [will be]
      inclined to hear that and, and proceed on that
      basis.

The court also explained that, because it had denied the 402
Motion without prejudice, it anticipated that at “a point in time”
when Cochran had completed “a 10-year period without any
new DUIs” Cochran could bring a 402 Motion again. Following
additional comments by Cochran’s counsel, the court reiterated
its reasons for denying the motion, and noted that, although
Cochran should be commended for his hard work, “at this
juncture” “the danger to the community and the interest of
justice outweigh[ed]” reducing the conviction.


             ISSUE AND STANDARD OF REVIEW

¶7     Cochran appeals the district court’s denial of his 402
Motion. Because sentencing “necessarily reflects the personal
judgment of the court,” we “afford the [district] court wide
latitude and discretion in sentencing.” State v. Boyd, 2001 UT 30,
¶ 31, 25 P.3d 985 (quotations simplified). Accordingly, “[w]e
review a [district] court’s denial of a motion to reduce the degree
of a conviction for abuse of discretion.” State v. Salt, 2015 UT
App 72, ¶ 9, 347 P.3d 414. Under this standard, we will affirm
the court’s decision absent a showing that it “fail[ed] to consider
all legally relevant factors,” or if “no reasonable person would
take the view [it] adopted.” State v. Gomez, 2015 UT App 149,
¶ 14, 353 P.3d 175 (quotations simplified).




20170418-CA                     5                 2019 UT App 92
                          State v. Cochran


                            ANALYSIS

¶8      The applicable statutory language provides that, in cases
in which a defendant is placed on probation, a district court
“may[3] enter a judgment of conviction for the next lower degree
of offense” if five conditions are met. See Utah Code Ann. § 76-3-
402(2) (LexisNexis 2017). Neither side in this case contests the
existence of the first four conditions; instead, the dispute centers
around the fifth one—whether “entering a judgment of
conviction for the next lower degree of offense is in the interest
of justice.” See id. § 76-3-402(2)(v).

¶9     Cochran contends that the district court abused its
discretion in determining that it was not in the interest of
justice for his conviction to be reduced to a misdemeanor.
Specifically, Cochran asserts that the district court’s analysis
was flawed because it applied its own “bright-line-rule”

3. Although the parties did not raise this issue, we wonder
whether a district court would be compelled to reduce a
defendant’s sentence even if all five of the prerequisite
conditions were met. The statute uses the term “may” rather
than “shall,” and in another analogous context, we have held
that “may” means “may,” and that even if all of a series of
statutory prerequisites are met, a court still retains discretion to
decline to make the change at issue. See Lay v. Lay, 2018 UT App
137, ¶¶ 12–13, 427 P.3d 1221 (recognizing that in the Utah Code
“[m]ay means that an action is authorized or permissive” and
“shall” means “an action is required or mandatory,” and holding
that, because the statute uses the permissive term “may,” a court
is not required to adopt an “alternative” parent-time schedule
even if all of the statutory conditions are met (quotations
simplified)). However, we need not reach this issue in this case,
because we conclude that the district court did not abuse its
discretion in concluding that the fifth condition was not met.




20170418-CA                     6                 2019 UT App 92
                          State v. Cochran


rather than conducting a more general “interest-of-justice”
analysis, which Cochran argues is required by the statutory
language. 4

¶10 As an initial matter, we do not share Cochran’s
interpretation of the district court’s statements. Although the
court expressed that its general practice in felony DUI cases was
to wait until the defendant had gone ten years without
committing another DUI before granting a 402 motion, we do
not view the court’s statement as an ironclad vow that it would
never vary that practice in an appropriate case. Indeed,
immediately after noting its general practice, the court went on
to explain that, “under these circumstances,” the community
would be better served by denying the motion—in effect
confirming that the court did consider more than just whether
Cochran had gone ten years without any DUIs. In other similar
contexts, we have determined that it is not an abuse of discretion



4. In his brief, Cochran urged this court to apply our supreme
court’s “interest-of-justice” analysis from LeBeau v. State, 2014 UT
39, 337 P.3d 254, to the circumstances of this case, and argued
that the district court erred by not using the LeBeau analysis in
deciding the 402 Motion. No Utah appellate court has yet
required a LeBeau-style analysis in deciding a charge-reduction
motion brought under Utah Code section 76-3-402. However, we
need not decide here whether LeBeau’s analysis is required in
this context, because at oral argument before this court, Cochran
withdrew his argument that a district court’s failure to go
through the LeBeau analysis is always erroneous. Instead,
Cochran now maintains that a court may, but need not, consider
LeBeau to the extent it may help inform the court’s analysis. In
any event, Cochran no longer contends that it was necessarily an
abuse of discretion for the court to have failed to apply LeBeau,
and therefore we need not discuss the matter further.




20170418-CA                     7                 2019 UT App 92
                          State v. Cochran


for a court to decline to deviate from its “normal practice.” See
State v. Sanchez, 2015 UT App 58, ¶ 11, 346 P.3d 701.

¶11 Furthermore, there is nothing in the record that would
indicate that the district court failed or declined to fully consider
all the relevant evidence in making its decision. For example, at
the outset of the hearing, the court stated specifically that it had
reviewed Cochran’s 402 Motion and inquired if there was
“anything else [it] should know” in deciding the motion. By
reviewing the written motion and the State’s objection, the court
would have learned—if it did not know already—that Cochran’s
three DUIs all took place in a relatively compact period of time
(three years), and would have learned about Cochran’s two
relatively minor issues with probation compliance. The district
court had itself previously entered an order successfully
terminating Cochran’s probation and closing the case, so the
court was already aware that Cochran had successfully
completed probation. At the hearing, the court specifically
commended Cochran for his recent progress and continued
employment. The court listened to and considered counsel’s
argument that Cochran’s felony conviction was hampering his
employment opportunities. A court that considers all the
circumstances before making a sentencing decision is usually
found to have acted within its discretion. See, e.g., State v. Gomez,
2015 UT App 149, ¶ 16, 353 P.3d 175 (holding that the court did
not exceed its discretion in denying a 402(1) motion where “the
record reflect[ed] that the court was aware of all the
circumstances”).

¶12 In the end, Cochran has fallen short of demonstrating that
“no reasonable person would take the view adopted by the
[district] court.” See id. ¶ 14 (quotation simplified). Perhaps
another judge might have granted Cochran’s 402 Motion, and
perhaps it would have been completely within the court’s
discretion to have done so here. But that does not make it an
abuse of discretion for the court to deny the motion. Cf. Gunn


20170418-CA                      8                 2019 UT App 92
                          State v. Cochran


Hill Dairy Props., LLC v. Los Angeles Dep’t of Water & Power, 2015
UT App 261, ¶¶ 21–24, 361 P.3d 703 (Orme, J., concurring)
(upholding a district court’s change-of-venue decision, even
though two of the reviewing judges would have made a
different decision in the first instance, because the district court
did not abuse its wide discretion in making its ruling). In this
case, the court reviewed all the evidence presented, and
considered all the circumstances of Cochran’s situation; after
doing so, the court concluded that it was not in the interest of
justice to grant Cochran’s 402 Motion, and stated reasonable
grounds for so ruling. Outside the unique context of LeBeau v.
State, 2014 UT 39, 337 P.3d 254, see supra ¶ 9 n.3, nothing further
is required of a court conducting an “interest-of-justice” analysis.
In the end, we cannot conclude that the district court abused its
discretion when it concluded that, despite the trouble Cochran’s
status as a felon was causing him in the employment context,
“the danger to the community and the interests of justice
outweigh[ed]” reducing Cochran’s conviction “at this juncture.”
See State v. Salt, 2015 UT App 72, ¶ 26, 347 P.3d 414 (holding that
“[t]he [trial] court did not exceed its discretion when it
determined that [the defendant’s] clean criminal history and
potential job problems did not warrant . . . a reduction”); see also
Sanchez, 2015 UT App 58, ¶¶ 6–7 (holding that the district court
did not abuse its discretion in denying defendant’s motion to
reduce his conviction, even though defendant was “a hard
worker” and the conviction “would subject him to deportation”).

¶13    Affirmed.




20170418-CA                     9                 2019 UT App 92